          Case 2:21-cr-00026-GMN-BNW Document 137 Filed 08/31/21 Page 1 of 5




     THOMAS A. ERICSSON, ESQ.
 1   Nevada Bar No. 4982
 2   JAMES A. ORONOZ, ESQ.
     Nevada Bar No. 6769
 3   Oronoz & Ericsson, LLC
     1050 Indigo Drive, Suite 120
 4   Las Vegas, Nevada 89145
     Telephone: (702) 878-2889
 5   Facsimile: (702) 522-1542
     tom@oronozlawyers.com
 6
     Attorneys for George Washington Sims, III
 7
                              UNITED STATES DISTRICT COURT
 8
 9                                   DISTRICT OF NEVADA
10                                               ***
11
12                                                )
     UNITED STATES OF AMERICA,                    )
13              Plaintiff,                        )
                                                  )    CASE NO: 2:21-cr-00026-GMN-BNW
14                                                )
                   vs.                            )    STIPULATION TO CONTINUE MOTION
15                                                )    RESPONSE DEADLINES
     GEORGE WASHINGTON SIMS, III,                 )
16            Defendant.                          )
                                                  )    (First Request)
17                                                )
                                                  )
18
            IT IS HEREBY STIPULATED AND AGREED by GEORGE WASHINGTON SIMS,
19
20   III, by and through his attorneys, THOMAS A. ERICSSON, ESQ., and JAMES A. ORONOZ,

21   ESQ.; and the UNITED STATES OF AMERICA (“Government”) by and through BIANCA R.
22
     PUCCI, ESQ., and LISA CARTIER-GIROUX, ESQ., Assistant United States Attorneys, that
23
     the following Motion response deadlines be vacated and continued to September 15, 2021.
24
25          1.     Government’s Response to Defendant’s Motion to Bifurcate, original due date
                   for Government’s Response was August 27, 2021. [Document 85].
26
            2.     Defendant’s Response to Government’s Motion in Limine to
27                 A.    Preclude Rule 412 Evidence
28                 B.    Preclude Argument/Testimony That The Minor               “Consented”
                         [Document 81].


                                                  1
          Case 2:21-cr-00026-GMN-BNW Document 137 Filed 08/31/21 Page 2 of 5




 1
 2          3.     Defendant’s Response To Government’s Motion To Compel Reciprocal
                   Discovery Or, In The Alternative, Motion In Limine To Preclude Introduction
 3                 Of Any Evidence By The Defendant Not Produced. [Document 82].
 4
            4.     Defendant’s Response To Government’s Motion In Limine To Exclude And
 5                 Limit Improper Impeachment Under FRE 403, 608, And 609. [Document 84].

 6   The request for a continuance is based upon the following:
 7
        1. Defense counsel Thomas Ericsson was appointed to represent Mr. Sims on July 27,
 8         2021. ECF 95.
 9      2. Newly appointed defense counsel requires sufficient time and opportunity to prepare
10         and respond to pre-trial motions and to prepare for trial.

11      3. Due to COVID-19, there are limitations on client contact that affect Defense
           Counsels’ ability to meet with the Mr. Sims who is currently in custody.
12
13      4. Defense Counsel for George Washington Sims, III has spoken to his client and he
           does not oppose the continuance.
14
        5. Defense Counsel has spoken to Assistant United States Attorney Lisa Carier-Giroux,
15         and the Government also requests the briefing response extension.
16
        6. The additional time requested herein is not sought for purposes of undue delay.
17
        7. Additionally, denial of this request for briefing extension could result in a
18
           miscarriage of justice.
19
        8. The additional time requested by this Stipulation is excludable in computing the time
20         within which the trial herein must commence pursuant to the Speedy Trial Act, Title
           18, United States Code, Section 3161(h)(7)(A), considering the factors under Title
21
           18, United States Code §§ 3161(h)(7)(B)(i) and 3161(h)(7)(B)(iv).
22
        9. This is the first request to extend this briefing schedule.
23
     Dated: August 27, 2021
24
     Respectfully submitted,
25   /s/ Thomas A. Ericsson       .                /s/ Lisa Cartier-Giroux
     Thomas A. Ericsson, Esq.                      Bianca R. Pucci, Esq.
26
     James A. Oronoz, Esq.                         Lisa Cartier-Giroux, Esq.
27   Oronoz & Ericsson, LLC                        Assistant United States Attorneys
     1050 Indigo Drive, Suite 120                  501 Las Vegas Blvd. South, Suite 1100
28   Las Vegas, Nevada 89145                       Las Vegas, Nevada 89101
     Attorney for George Washington Sims III       Attorney for the United States of America

                                                     2
          Case 2:21-cr-00026-GMN-BNW Document 137 Filed 08/31/21 Page 3 of 5




 1
                               UNITED STATES DISTRICT COURT
 2
                                      DISTRICT OF NEVADA
 3
 4
                                                   )
 5   UNITED STATES OF AMERICA,                     )
                Plaintiff,                         )
 6                                                 ) CASE NO: 2:21-cr-00026-GMN-BNW
                                                   )
 7                  vs.                            ) FINDINGS OF FACT, CONCLUSIONS OF
                                                   ) LAW, AND ORDER
 8   GEORGE WASHINGTON SIMS, III,                  )
              Defendant.                           )
 9                                                 )
10                                                 )
                                                   )
11                                                 )
                                                   )
12                                                 )

13                                      FINDINGS OF FACT
14
15           Based on the pending Stipulation of counsel, and good cause appearing therefore, the

16   Court finds:
        1. Defense counsel Thomas Ericsson was appointed to represent Mr. Sims on July 27,
17
           2021. ECF 95.
18
        2. Newly appointed defense counsel requires sufficient time and opportunity to prepare
19         and respond to pre-trial motions and to prepare for trial.
20
        3. Due to COVID-19, there are limitations on client contact that affect Defense
21         Counsels’ ability to meet with the Mr. Sims who is currently in custody.
22      4. Defense Counsel for George Washington Sims, III has spoken to his client and he
23         does not oppose the continuance.

24       5. Defense Counsel has spoken to Assistant United States Attorney Lisa Cartier-
            Giroux, and the Government also requests the briefing response extension.
25
26      6. The additional time requested herein is not sought for purposes of undue delay.

27      7. Additionally, denial of this request for briefing extension could result in a
           miscarriage of justice.
28


                                                   3
          Case 2:21-cr-00026-GMN-BNW Document 137 Filed 08/31/21 Page 4 of 5




        8. The additional time requested by this Stipulation is excludable in computing the time
 1
           within which the trial herein must commence pursuant to the Speedy Trial Act, Title
 2         18, United States Code, Section 3161(h)(7)(A), considering the factors under Title
           18, United States Code §§ 3161(h)(7)(B)(i) and 3161(h)(7)(B)(iv).
 3
        9. This is the first request to extend this briefing schedule.
 4
 5
                                        CONCLUSION OF LAW
 6
 7          The ends of justice served by granting said continuance outweigh the best interests of

 8   the public and the defense in a speedy trial, since the failure to grant said continuance would
 9   be likely to result in a miscarriage of justice, would deny the defendant sufficient time and the
10
     opportunity within which to be able to prepare effectively and thoroughly for trial, taking into
11
     account the exercise of due diligence.
12
13          The continuance sought herein is excludable under the Speedy Trial Act, Title 18,

14   United States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United
15   States Code §§ 3161(h)(7)(B)(i) and 3161(h)(7)(B)(iv).
16
                                                 ORDER
17
            IT IS THEREFORE ORDERED that the response deadline for Doc. 85, Defendant’s
18
19   Motion To Bifurcate currently scheduled for August 27, 2021, is vacated, and continued to the

20   15th day of September 2021.
21
            IT IS THEREFORE ORDERED that the response deadline for Doc. 81, United States’
22
     Motion in Limine to A) Preclude Rule 412 Evidence; and B) Preclude Argument/Testimony
23
24   that the Minor “Consented” currently scheduled for September 1, 2021, is vacated, and

25   continued to the 15th day of September 2021.
26          IT IS THEREFORE ORDERED that the response deadline for Doc. 82, Government’s
27
     Motion to Compel Reciprocal Discovery or, in the alternative, Motion in Limine to Preclude
28


                                                     4
          Case 2:21-cr-00026-GMN-BNW Document 137 Filed 08/31/21 Page 5 of 5




     Introduction of Any Evidence by the Defendant Not Produced currently scheduled for
 1
 2   September 1, 2021, is vacated, and continued to the 15th day of September 2021

 3          IT IS THEREFORE ORDERED that the response deadline for Doc. 84, Government’s
 4
     Motion in Limine to Exclude and Limit Improper Impeachment Under FRE 403, 608, and 609
 5
     currently scheduled for September 1, 2021, is vacated, and continued to the 15th day of
 6
 7   September 2021

 8
 9
10
11
12
13                                                 IT IS SO ORDERED nunc pro tunc.

14                                                 Dated this ____
                                                               31 day of August, 2021.
15
16
                                                   ___________________________
17                                                 Gloria M. Navarro, District Judge
18                                                 UNITED STATES DISTRICT COURT

19
20
21
22
23
24
25
26
27
28


                                                    5
